Citation Nr: 0814530	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  05-38 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a left leg 
disability, to include left leg numbness secondary to the 
back disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from May 1980 to March 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied the benefits sought on 
appeal.

The veteran testified before a Hearing Officer at the RO in 
July 2006.  He also testified before the undersigned Veterans 
Law Judge via videoconference in March 2008.  Copies of the 
transcripts of these hearings have been associated with the 
claims file.  At the time of the hearing, the record was held 
open for 30 days.  This period of time has elapsed.  Also at 
the time of the hearing, the veteran submitted additional 
evidence.  He waived initial consideration of this evidence 
by the agency of original jurisdiction (AOJ), the RO in this 
case.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  There is no medical evidence of neck or back injuries or 
disabilities until several years after service and then only 
after a post-service, work-related injury; there is no 
competent evidence that links a current diagnosis of a neck 
disability or a back disability to any incident of service, 
to include alleged trauma.

3.  There is one isolated complaint of bilateral knee pain in 
the service medical records but there is no indication of a 
left leg injury, to include as the result of a personal 
assault, and a diagnosis of a left leg disability is not 
apparent until many years after service; there is no 
competent evidence that links a current diagnosis of a left 
leg disability to any incident of service, to include alleged 
trauma.

4.  There is medical evidence of a diagnosis of PTSD in 
recent years but the veteran did not serve in a combat zone 
and the diagnosis was not based upon a confirmed in-service 
incident; there is no credible or corroborating evidence to 
confirm the veteran's alleged in-service stressor of being 
physically assaulted.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).

2.  A neck disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

3.  A back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

4.  A left leg disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims on appeal.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  

The veteran was issued multiple VCAA notification letters 
during the pendency of this appeal, including letters issued 
in March 2004, May 2004, July 2004 and May 2005.  In March 
2006, the veteran was issued a letter regarding the evidence 
and information needed to establish a disability rating and 
an effective date, as outlined in Dingess.  These notices 
fulfilled the provisions of 38 U.S.C.A. § 5103(a).  The 
veteran was informed about the information and evidence not 
of record that is necessary to substantiate his claims; the 
information and evidence that VA will seek to provide; the 
information and evidence the claimant is expected to provide; 
and to provide any evidence in his possession that pertains 
to the claims.  The Board also finds that the May 2004 VCAA 
notification letter informed the veteran of evidence from 
sources other than service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor, in order to substantiate the veteran's claim for 
service connection for PTSD based on a personal assault.  See 
38 C.F.R. § 3.304(f)(3).

The Board notes, that although the veteran asserted that he 
incurred a left leg injury directly in service, the veteran 
also asserted that he has a leg disability secondary to the 
back disability.  See 38 C.F.R. § 3.310.  Review of the 
record does not indicate that the veteran was provided notice 
regarding secondary service connection.  As the instant 
decision denies service connection for the back disability, 
however, secondary service connection is denied as a matter 
of law and additional development is not required.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the May 
2005 and March 2006 VCAA letters were issued after the rating 
decision on appeal.  The Board is cognizant of recent Federal 
Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial and that once an error 
is identified by the Court, the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim; (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The RO cured 
the timing defect by providing complete VCAA notice together 
with re-adjudication of the claims, as demonstrated by the 
July 2007 supplemental statement of the case (SSOC).  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and re-adjudicating the claim in the form 
of a statement of the case to cure timing of notification 
defect).  

The Court has held recently that an SSOC that complies with 
applicable due process and notification requirements 
constitutes a readjudication decision.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III); 
see also Prickett, supra (holding that a statement of the 
case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  As the SSOC complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The Board notes that VA was 
initially unable to locate the veteran's service medical 
records.  The Board notes, however, that the claims file now 
contains the veteran's service medical records and personnel 
records, as well as post-service private medical records and 
VA treatment records.  

VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3); see also M21-1MR, Part 
III, Subpart iv, Chapter 4, Section H30.  The Board finds 
that the RO complied with the special development procedures 
applicable to claims for service connection for PTSD based 
upon an alleged in-service personal assault.


The Board notes that there is indication in the record that 
the veteran receives disability benefits from the Social 
Security Administration (SSA).  The veteran has been advised 
by the RO of the type of evidence needed to substantiate his 
claims.  The veteran was also advised that VA had a 
responsibility of getting relevant records from any Federal 
agency, such as SSA, but was also informed that he must give 
VA enough information about his records so that VA could 
request them.  In this case, the Board finds that a remand to 
seek to obtain SSA records is not required as the basis of 
the denial of service connection is lack of credible evidence 
of the incident the veteran asserts occurred in service.  The 
Board finds that there is no reasonable possibility that SSA 
records dated many years after service would provide 
collaborating evidence of the incident the veteran has 
asserted occurred in service.  Given these considerations, 
any additional development would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).

In addition, the Board notes that the veteran has not been 
provided with a VA examination regarding the disabilities on 
appeal.  The veteran has asserted that all disabilities stem 
from being physically assaulted while in a Navy brig.  In 
disability compensation claims, the Secretary must provide a 
VA medical examination when there is:  (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability; (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court noted that 
establishment of in-service event, injury, or disease 
requires weighing of the facts.  In this case, the Board 
finds that the evidence of an in-service injury is not 
credible.  Therefore, as the service medical records are 
negative for any of the disabilities at issue, all four 
disabilities at issue are alleged to be due to the same in-
service incident and as the Board finds that there is no 
credible or corroborating evidence that confirms this alleged 
incident, there is no duty to provide a VA examination or 
medical opinion with respect to any of the claims on appeal.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection for PTSD requires:  
(1) Medical evidence diagnosing PTSD in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen 
v. Brown, 10 Vet. App. 128 (1997).  38 C.F.R. 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App.  
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3).


It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102. 

Factual Background

The veteran asserts that he has PTSD, as well as neck, back 
and left leg disabilities, due to service.  Specifically, the 
veteran asserts that during service he fell asleep while on 
watch.  He states that he was awoken and put in the brig for 
approximately 90 days.  During that time, he has stated that 
he was "attacked and beat up" by two guards.  He asserts 
that this incident led to the physical and psychiatric 
disabilities he is claiming on appeal.  

In his testimony before the Board, the veteran asserted that 
he was attacked more than once and that he was hit with brass 
knuckles.  He contended that he sought treatment for these 
injuries while on active duty.  He also testified that he was 
threatened with being thrown off the ship, as another service 
member had been.  Asked if he had reported being attacked, he 
responded that he was informed to stay quiet or his life 
would end.

Review of the service medical records indicates that in 
January 1981 the veteran was seen after being referred for a 
safety violation after drinking the night prior.  The veteran 
was found to be in a state of mild intoxication and the 
clinician found that drug abuse should be ruled out as a 
diagnosis.  In a record dated later in January 1981, the 
diagnosis was drug abuse.   In July 1981, the veteran sought 
treatment for "sleep walking".  The clinician completing 
the record indicated that the veteran had increased worry, 
that the veteran had difficulty getting used to Navy life, 
being told what to do, waking up early, and getting written 
up by his supervisor.  The clinician questioned whether the 
veteran had a "situational reaction."  

A report of medical examination dated in February 1982, prior 
to discharge, does not indicate that the veteran was 
diagnosed as having a psychiatric disability or any neck, 
back or left leg disability.  In a report of medical history 
the veteran completed at this time, the veteran did not note 
that he had any history of a psychiatric disability, or a 
back or neck disability.  Although the veteran noted that his 
knee cap sometimes hurt, he indicated that he did not have a 
history of swollen or painful joints.  The clinician adding 
notes to the record indicated that the veteran had knee pain 
when walking down stairs.  The clinician did not provide a 
diagnosis for this pain or attribute it to an injury during 
service.

Review of service personnel records reveals that in January 
1981 the veteran was found to have wrongfully used valium.  
The veteran's punishment included 20 days of correctional 
custody.  In December 1981, the veteran was charged with 
failure to report an offense again the Uniform Code of 
Military Justice.  In December 1981, the veteran was informed 
that he was being retained, but that any further misconduct 
may result not only in disciplinary action but in an 
administrative discharge.  A February 1982 document indicates 
that the veteran was being discharged, however, because he 
created an administrative burden to command due to minor 
disciplinary infractions and unsatisfactory performance.  The 
commanding officer commented that although the veteran 
exhibited average and acceptable behavior and performance at 
the start of his period of service, both his behavior and 
performance have been steadily declining.  The officer 
continued that despite having been provided counseling at all 
levels of the chain of command, extra military instruction, 
non-judicial punishment, correction custody and every 
opportunity to shape up, the veteran remained unresponsive.  

Private treatment documents detail that the veteran sought 
treatment after post-service work injuries.  The record 
includes an August 1986 neurological consultation.  The 
clinician completing the record reported that the veteran 
suffered two separate industrial injuries while employed as a 
houseman at a lodge (post-service).  In April 1986, the 
consultation report indicates that the veteran was carrying a 
garbage can and felt a sudden "pop" in his lumbar region.  
The report also indicates that in June 1986 the veteran fell 
down a flight of stairs and landed on his buttocks, with 
onset of severe low back pain.  In another August 1986 
private record, the veteran report that he never had any back 
problems while in service.

A May 1988 private treatment record indicates that the 
veteran had a history of back problems since 1986.  In a 
December 1992 private treatment record, the veteran asserted 
that he had back pain from a fall five years prior.  In a 
November 2003 VA treatment record, a clinician indicated that 
the veteran had neck and back pain for10 to 15 years.  This 
would place the onset of the neck and back pain between 1988 
to 1993 or years after the veteran's discharge from service.  

Other treatment records, however, document the veteran's 
assertion that he was beaten in service or date the onset of 
pain to while the veteran was in service.  These records 
include a February 2004 VA treatment record in which the 
veteran recounted his account of being attacked while in the 
brig.  In a November 2004 private treatment record, the 
veteran was noted to have neck and back pain since 1980 (in 
service).

A July 2005 VA treatment record indicates that the veteran 
had dysthymia/depression and a pain disorder due to both 
medical and psychological factors.  The clinician completing 
this record indicated that it was unclear whether the veteran 
had PTSD, but that he had a history of the disability 
according to records reviewed.  The clinician continued that 
the veteran's story was vague and inconsistent.  She found 
that it was difficult to tell whether the veteran was a poor 
historian due to poor concentration or whether there was 
"gain involved."  A September 2006 VA treatment record 
includes diagnoses of a somatization disorder, chronic PTSD, 
an adjustment reaction, and depression.

Analysis

The Board finds that the preponderance of the evidence is 
against the veteran's claims that his PTSD, neck disability, 
back disability and a left leg disability are attributable to 
service.  As noted above, the veteran has asserted that all 
of the disabilities at issue are due to his being physically 
assaulted during an in-service incarceration.  

As all claims stem from the same alleged incident during 
service, the Board will first discuss the basis for 
concluding that the preponderance of the evidence is against 
finding that the alleged in-service personal assault 
occurred.  

In this case, although the record reflects that the veteran 
was incarcerated during service, it indicates that it was for 
20 days and for improperly taking valium, and not for 90 days 
and for sleeping on watch, as contended.  In addition, the 
veteran has asserted that he sought treatment for the 
injuries he sustained in the incident, but review of the 
service medical records does not indicate that he sought such 
treatment.  Further, much of the post-service medical 
evidence of record, to include the evidence dated more 
proximate to service, indicates that the veteran's back 
disability was due to post-service work injuries.  Of note, 
in an August 1986 private record, the veteran reported that 
he never had any back problems during service.  

With respect to the claims for service connection for neck 
and leg disabilities, along with the alleged residuals of a 
back injury, the Board notes that the only relevant reference 
in the service medical records is the notation on the 
February 1982 report of medical history that the veteran's 
knees hurt when climbing stairs.  The veteran, however, has 
not claimed that his knees continue to hurt in this fashion 
and there is no medical evidence of record that links a 
current knee disability to this finding in service.  Rather, 
the veteran asserts that his injuries stem from his being 
physically assaulted while in the Navy brig.  As the 
preponderance of the evidence indicates that this incident 
did not occur, the Board finds that the medical evidence that 
cites this incident as the etiology of the veteran's neck, 
back and left leg disabilities or lists the date of onset of 
the disabilities as 1980 is of no probative value.  

While much of the medical evidence of record points to post-
service trauma as the source of the veteran's neck, back and 
leg problems, some treatment records dated in more recent 
years include the veteran's history that he was beaten in 
service or date the onset of neck, back and leg pain to his 
period of service.  These records include a February 2004 VA 
treatment record in which the veteran recounted his being 
attacked while in the Navy brig.  In a November 2004 private 
treatment record, the veteran was noted to have neck and back 
pain since 1980 and he was on active duty from March 1980 to 
March 1982.  While such history was obtained more than 20 
years after service, in Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005), the Court held that the VA and Board may not 
simply disregard a medical opinion solely on the rationale 
that the medical opinion was based on a history given by the 
veteran.  See also Coburn v. Nicholson, 19 Vet. App. 427, 432 
(2006).  However, in Kowalski, the Court also cited its 
decisions in Swann v. Brown, 5 Vet. App. 229, 233 (1993) and 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) in reaffirming 
that in evaluating medical opinion evidence, the Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  Such is the case here.  As noted above, the veteran 
has provided inconsistent statements regarding his injuries 
and the onset of neck, back and leg pain.  A clinician who 
examined the veteran in July 2005 specifically noted such 
inconsistency.  There is nothing in the service medical or 
personnel records to suggest the alleged personal assault 
occurred, nor has the veteran submitted any corroborating 
evidence.  On these bases, the Board finds that the 
preponderance of the evidence indicates that the veteran did 
not sustain the alleged injuries while in the brig.  To the 
extent that some of the post-service medical evidence can be 
construed as indicating that the injuries and disabilities in 
question occurred or began during service, in view of the 
foregoing, the Board finds that such evidence is of no 
probative value as it is based on an inaccurate factual 
basis.  

As the preponderance of the evidence is against a nexus 
between current neck, back or left leg disabilities and any 
incident of service, to include the alleged personal assault, 
the Board finds that service connection for these 
disabilities is not warranted.  Therefore, the benefit of the 
doubt doctrine is not applicable and the claims for service 
connection for neck, back and left leg disabilities must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Regarding the claim for service connection for PTSD, the 
Board notes that there is competent evidence of a diagnosis 
of PTSD, although the evidence is somewhat conflicting.  The 
Board finds, however, that further consideration of whether 
the veteran has a confirmed PTSD diagnosis is not necessary.  
The primary impediment to a grant of service connection is 
that there is no evidence of record that corroborates the 
veteran's assertion that he was assaulted while in the Navy 
brig.  As noted above, the service medical and personnel 
records show no such incident and the veteran's own 
statements on this matter have been inconsistent.  Moreover, 
while there is evidence of behavior problems during service 
that necessitated disciplinary action, the Board notes that 
since the veteran has asserted that the incident that caused 
his psychiatric disorder occurred during his incarceration, 
the alleged assault was obviously after the onset of his 
performance problems.

In the absence of verification of the only alleged in-service 
stressor, service connection for PTSD is not warranted.  
Therefore, the benefit of the doubt doctrine is not 
applicable and the claim for service connection for PTSD must 
be denied.  See 38 U.S.C.A. § 5107(b); Ortiz, supra; Gilbert, 
supra.


ORDER

Service connection for PTSD is denied.

Service connection for a neck disability is denied.

Service connection for a back disability is denied.

Service connection for a left leg disability is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


